    Case 2:20-cv-02291-DOC-KES Document 130 Filed 06/02/20 Page 1 of 2 Page ID #:1992



    1

    2

    3

    4

    5

    6

    7

    8

    9

  10

  11                       UNITED STATES DISTRICT COURT
  12                      CENTRAL DISTRICT OF CALIFORNIA
  13

  14 LA ALLIANCE FOR HUMAN RIGHTS,             Case No. CV 20-02291 DOC (KESx)
        et al.,
  15                                           ORDER RE: JOINT STIPULATION
                                 Plaintiffs,   OF CITY OF LOS ANGELES AND
  16                                           COUNTY OF LOS ANGELES TO
                   vs.                         CHANGE DATE AND LOCATION
  17                                           FOR MEDIATION
        CITY OF LOS ANGELES, a Municipal
  18    entity, et al.,
  19                           Defendants.
  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                     ORDER RE: JOINT STIPULATION
                                                     Case No. CV 20-02291 DOC (KESx)
4814-6544-5566.5
    Case 2:20-cv-02291-DOC-KES Document 130 Filed 06/02/20 Page 2 of 2 Page ID #:1993



    1                                               ORDER
    2              The Court, having read and considered the requests of the parties and good cause
    3 appearing,

    4              IT IS HEREBY ORDERED:
    5              1.    The mediation currently scheduled for Thursday, June 4, 2020 at 10:00 a.m.
    6 will now take place on Thursday, June 11, 2020 at 10:00 a.m.

    7              2.    The mediation on Thursday, June 11, 2020 will occur at the County of Los
    8   Angeles’ Hall of Administration located at 500 West Temple St, Los Angeles, CA 90012.
    9              3.    The mediation will continue (if necessary) on Friday, June 12, 2020 at 10:00
  10    a.m. at Los Angeles City Hall located at 200 North Spring St, Los Angeles, CA 90012.
  11

  12               IT IS SO ORDERED.
  13

  14    DATED: June 2, 2020

  15

  16
                                                   Hon. André Birotte Jr.
  17                                               United States District Judge

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                              ORDER RE: JOINT STIPULATION
                                                    -1-       Case No. CV 20-02291 DOC (KESx)
4814-6544-5566.5
